Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With respect to claim 11, the recitation of “claim 10” on line 1 has been changed to -- claim 1 --. 
With respect to claim 12, the recitation of “claim 10” on line 1 has been changed to -- claim 1 --. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 2, 4-8 and 11-18, there is no cited art that discloses, an electric circuit comprising a low-dropout voltage regulator functional block, a primary feedback loop, an output voltage stabilizer block, a reference voltage, a transconductance stage, a buffer stage, an output stage, an output voltage, a feedback resistor network and a reference ground connected and operative as recited in claim 1 
further wherein each of the first and second peak voltage suppression circuits independently comprises: a suppression current generator (214a; 214b), an AC coupling (ACS1a; ACS1b) configured to sense voltage change, and a DC bias (DCB1a; DCB1b) coupled to the suppression current generator.”
No cited art discloses the plurality of peak voltage and plurality of dip voltage suppression circuit connected and operative as claimed wherein the first and second peak voltage suppression circuits each comprising a suppression current generator, an AC coupling for sensing the voltage change and a DC bias coupled to the suppression current generator as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849